Citation Nr: 1454517	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for the service-connected post-traumatic stress disorder (PTSD), and entitlement to an increased rating in excess of 50 percent for the service-connected PTSD from July 28, 2014.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.  He had service in Vietnam and was awarded a Combat Infantry Badge.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and assigned a 30 percent disability rating effective August 27, 2009.  The Veteran subsequently perfected an appeal of this issue.  

In September 2014, during the pendency of appeal, the RO increased the rating for PTSD to 50 percent effective July 28, 2014.  The September 2014 decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

This matter was remanded by the Board in May 2014 for additional development.  The RO was instructed to obtain  (1) all outstanding VA treatment records since January 2010 from the Vineland VAMC; (2) a psychiatric examination of the Veteran to determine the severity of the PTSD; and (3) any Social Security Administration (SSA) decisions to grant SSA benefits to the Veteran.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the remand.  VA treatment records dated from January 2010 to July 2014 were obtained and the Veteran was provided a VA psychiatric examination in July 2014.  Moreover, the SSA reported that it has no medical records for the Veteran because the Veteran has not applied for SSA benefits.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. For the appeal period prior to July 28, 2014, the service-connected PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms including anxiety, dysphoria, exaggerated startle response, and chronic sleep impairment, with a GAF score of 68.

2. For the appeal period from July 28, 2014, the service-connected PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to such symptoms of depressed mood, anxiety, hypervigilance, exaggerated startle response, and chronic sleep impairment, with a GAF score of 50.


CONCLUSIONS OF LAW

1. For the appeal period prior to July 28, 2014, the criteria the criteria for the assignment of a disability evaluation in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 

2. For the appeal period from July 28, 2014, the criteria the criteria for the assignment of a disability evaluation in excess of 50 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in September 2009, prior to the adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher rating for the service-connected PTSD is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the service-connected PTSD.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records dated from March 2009 to July 2014 are associated with the claims file.  Medical records from private physicians are also associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examinations in September 2009, November 2013, and July 2014 to obtain medical evidence regarding the etiology and severity of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's PTSD symptoms and opining on the effects of the PTSD on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.


Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2014).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

In Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002), the Court stated that "when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment."  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Id. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) . The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis:  Higher Initial Rating (Prior to July 28, 2014)

The Veteran contends that his service-connected PTSD warrants at least at 50 percent rating.  The Veteran asserts that he keeps to himself and avoids crowds, does not trust anyone and is always watching people near him, and is often awake at night.  The Veteran also states that he is seen once per month for PTSD treatment at the Vineland VAMC.  See the October 2009 notice of disagreement; the February 2010 VA Form 9.

The Board finds that for the appeal period prior to July 28, 2014, the service-connected PTSD does not more closely approximate the criteria for a 50 percent rating under Diagnostic Code 9411.  

VA treatment records establish that the Veteran was assessed for PTSD at a VA outpatient clinic in March 2009.  The VA psychologist indicated that the Veteran had some symptoms of PTSD but did not meet the full criteria.  The psychologist noted that the Veteran did not identify any avoidance behaviors, did not appear to have clinically significant distress related to his Vietnam memories, and his symptoms did not seem to interfere with social or occupational functioning.  In April 2009, however, a different VA physician diagnosed the Veteran with PTSD, noting that the Veteran reported recurrent recollections, nightmares, phobic avoidance, social isolation and few friends, feelings of detachment, hypervigilance, increased startle, and poor sleep.  The Veteran began individual therapy sessions with a social worker approximately once per month at VA in May 2009.  

The Veteran was afforded a VA psychiatric examination in September 2009.  The Veteran's Axis I diagnosis was mild, chronic PTSD with a GAF score of 68.  The examination report indicated that the PTSD symptoms included anxiety; dysphoria; recurrent and intrusive thoughts, recollections, and images from his traumatic experiences in Vietnam; active avoidance of stimuli associated with the trauma; numbing of general responsiveness; and difficulty falling asleep and staying asleep.  The Veteran denied having suicidal or homicidal thoughts.  The examiner reported that the Veteran was oriented to person, time, and place; his memory was normal; and he was able to maintain his personal hygiene.  The Veteran was retired but indicated when he was employed he was effective at his job.  The Veteran indicated that he limited socialization and leisure activities and while he was always there for his family he would not let them be there for him.  The examiner opined that the Veteran had transient or mild symptoms with a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner further opined that although the Veteran was retired, his anxiety and tendency to be guarded could reduce his productivity if he were to be employed again.  The examiner also noted that the Veteran had been married for more than 30 years, had two children, had several friends, and was engaged in sports.

In November 2009, during the course of the Veteran's monthly therapy sessions, the Veteran reported that on several days in the past two weeks he had a poor appetite or overate, felt bad about himself, had trouble concentrating on things, and moved or spoke slowly or became fidgety such that people noticed; on more than half the days in the last two weeks he had little interest or pleasure in doing things, and felt depressed or hopeless; and nearly every day he had sleep trouble and felt tired or had little energy.  

In January 2011, during the course of the Veteran's monthly therapy sessions, the Veteran indicated that he had nightmares, tried not to think about his traumatic experiences, was constantly on guard or easily startled, and felt numb or detached from others.  The Veteran reported that on several days in the past two weeks he had little interest or pleasure in doing things, felt tired or had little energy, had a poor appetite or overate, felt bad about himself, and moved or spoke slowly or became fidgety such that people noticed; on more than half the days in the last two weeks he felt depressed or hopeless, and had trouble concentrating on things; and nearly every day he had sleep trouble.  
  
In February 2012, the Veteran reported that on several days in the past two weeks he felt tired or had little energy, had a poor appetite or overate, and felt bad about himself; on more than half the days in the last two weeks he had little interest or pleasure in doing things, felt depressed or hopeless, had trouble concentrating on things, and moved or spoke slowly or became fidgety such that people noticed; and nearly every day he had sleep trouble.  

In December 2012, the Veteran indicated that he had nightmares, tried not to think about the traumatic experiences, was constantly on guard or easily startled, and felt numb or detached from others.

In November 2013, the Veteran underwent another VA psychiatric examination.  The examining psychologist indicated that the Veteran had a current diagnosis of chronic, mild PTSD, with a GAF score of 68 and symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  The psychologist noted, however, that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The psychologist also noted that the Veteran was capable of managing his financial affairs, and that he had been married for more than 30 years, had two children, and had a close relationship with his family.

Finally, in January 2014, the Veteran reported that he did not have feelings of little interest or pleasure in doing things, nor did he feel depressed or hopeless.  The Veteran also stated that he did not have any nightmares within the last two weeks, did not try hard to avoid thinking about his traumatic experiences, and did not feel numb or detached from others.  The Veteran did report that he was constantly on guard or easily startled.
 
The Board finds that the weight of the evidence shows that for the appeal period prior to July 28, 2014, the Veteran's PTSD manifested by mild to moderate symptoms, including anxiety, dysphoria, exaggerated startle response, and chronic sleep impairment.  Moreover, VA treatment records and medical evidence show that for the appeal period prior to July 28, 2014, the GAF score assigned to the PTSD was 68, which is indicative of mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV.  

The Board also finds that for the appeal period prior to July 28, 2014, the weight of the evidence does not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.  The criteria for a 50 percent rating includes symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

In this case, for the relevant time period, the Veteran was not found to have circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.  In addition, examiners consistently noted that the Veteran had a family and maintained some meaningful interpersonal relationships.  The Veteran continually denied having suicidal ideations, did not report having employment problems before he retired, and was always found by VA examiners to be alert, oriented, and competent to handle his funds.  

Examiners also consistently noted that the Veteran's PTSD symptoms did not interfere with occupational or social functioning.  Although the September 2009 examiner opined that the Veteran's anxiety and tendency to be guarded could reduce his productivity if he were not retired, the examiner also opined that the Veteran had transient or mild symptoms with a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  Furthermore, the November 2013 examining psychologist noted that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation during this period.

Analysis:  Increased Rating (Beginning July 28, 2014)

The Board finds that for the appeal period from July 28, 2014, the service-connected PTSD has more closely approximated the criteria for a 50 percent rating under Diagnostic Code 9411.  The service-connected disability picture for this time frame is shown to more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms of depressed mood, anxiety, hypervigilance, exaggerated startle response, and chronic sleep impairment.  The weight of the competent and credible evidence shows that for the appeal period from July 28, 2014, the service-connected PTSD has caused moderate to severe symptoms and impairment in social and functioning, as evidenced by a GAF score of 50. 

On July 28, 2014, the Veteran was afforded a third VA psychiatric examination.  The Veteran's Axis I diagnosis was moderate PTSD with a GAF score of 50.  A GAF score of 50 just meets the threshold for serious symptoms or any serious impairment in social or occupational functioning.  See DSM-IV.  The examination report indicates that the Veteran's PTSD symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, hypervigilance, exaggerated startle response, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The Veteran was alert and oriented in all spheres and his speech was normal.  Thought process was logical and goal oriented and memory and concentration were intact.  Judgment was good and there was no indication of hallucination, delusion or suicidal or homicidal ideation.  The Veteran reported that it took him hours to fall asleep and that he wakes up 2 hours after falling asleep.  He also reported that he had feelings of anxiety, guilt, hopelessness, depression, and worthlessness, with intrusive thoughts, nightmares, and flashbacks.  Short term memory was poor but long term memory was much better.  The examining psychologist reported that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency, and that the Veteran's PTSD symptoms cause him clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The Board finds that the weight of the evidence shows that for the appeal period beginning on July 28, 2014, the Veteran's PTSD symptoms manifested by symptoms, including depressed mood, anxiety, hypervigilance, exaggerated startle response, and chronic sleep impairment.   The July 2014 examination indicates that the Veteran's PTSD symptoms worsened since the previous examination in November 2013.  Most significantly, the Veteran's GAF score was 68 in the November 2013 examination, but it was 50 in the July 2014 examination, which reflects serious symptoms or any serious impairment in social or occupational functioning.  

The Board also finds that for the appeal period from July 28, 2014, the weight of the evidence does not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, which would warrant a 70 percent rating under Diagnostic Code 9411.  The criteria for a 70 percent rating includes symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; special disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  

In this case, for the relevant time period, the Veteran was not found to have any suicidal ideation; obsessional rituals which interfere with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; special disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  In fact, the July 2014 examiner noted that the Veteran reported that he had an excellent marriage, parents with whom he had contact, and acquaintances from the Army with whom he talked on the phone and played ball.  In addition, the Veteran denied having suicidal ideations and was found by the VA examiner to have logical thought process, good judgment, and memory and concentration that were intact.  The examiner found him to be competent to handle his funds.  

Although the examiner also found that the Veteran experienced clinically significant impairment in social, occupational, or other areas of functioning, the examiner also stated that the PTSD caused only occasional decrease in work efficiency.  Moreover, although the Veteran's GAF score was 50, which just meets the threshold for scores that reflect serious symptoms or any serious impairment in social or occupational functioning, the Veteran has never been assessed with any lower GAF scores.  GAF scores in the 30s or 40s would be indicative of more serious symptoms, and scores between 31 and 40 would reflect impairment in reality testing or communication or major impairment in several areas such as work or family relations.  Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during this period.


Extraschedular Consideration

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, anxiety, hypervigilance, exaggerated startle response, and chronic sleep impairment, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

In conclusion, the Board finds that the for the appeal period prior to July 28, 2014, the Veteran's service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms of anxiety, dysphoria, exaggerated startle response, and chronic sleep impairment.  In addition, for the appeal period from July 28, 2014, the Veteran's service connected PTSD is shown to be productive of a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms of depressed mood, anxiety, hypervigilance, exaggerated startle response, and chronic sleep impairment.  As such, the assignment of an initial disability rating of 30 percent was warranted and the assignment of a disability rating of 50 percent from July 28, 2014 was warranted, and the appeal is denied. 









ORDER

A higher initial rating in excess of 30 percent for the service-connected PTSD is denied.   

An increased rating in excess of 50 percent for the service-connected PTSD from July 28, 2014 is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


